DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 6, 7, 9, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20160366398 A1) (Chen).

Regarding claim 1, Chen discloses a control method of a processor, comprising: 
transmitting image data of a first frame to an integrated circuit, wherein the first frame corresponds to a first frame rate;
[0042] Image processing circuit 238 may perform signal processing on the first data and second data from first image sensor 210 and second image sensor 220 to provide corresponding image frame(s) of one or more still images and/or one or more video images.

determining a second frame rate of a second frame next to the first frame;
[0055] At 430, algorithm 400 may involve determination of whether the difference between the first frame rate and second frame rate is greater than a first threshold (denoted as “threshold 1” in FIG. 4). In an event that the difference between the first frame rate and second frame rate is greater than the first threshold, algorithm 400 may proceed from 430 to 440. Otherwise, in an event that the difference between the first frame rate and second frame rate is not greater than the first threshold (e.g., less than or equal to the first threshold), algorithm 400 may proceed from 430 to 410 to continue to monitor changes in the periodic timing control signals (and, hence, the frame rates) associated with the first image sensor and second image sensor.


determining if a difference between the second frame rate and the first frame rate belongs to a large scale frame rate adjustment or a small scale frame rate adjustment;
[0055] At 430, algorithm 400 may involve determination of whether the difference between the first frame rate and second frame rate is greater than a first threshold (denoted as “threshold 1” in FIG. 4). In an event that the difference between the first frame rate and second frame rate is greater than the first threshold, algorithm 400 may proceed from 430 to 440. Otherwise, in an event that the difference between the first frame rate and second frame rate is not greater than the first threshold (e.g., less than or equal to the first threshold), algorithm 400 may proceed from 430 to 410 to continue to monitor changes in the periodic timing control signals (and, hence, the frame rates) associated with the first image sensor and second image sensor.
[0056] At 440, algorithm 400 may involve determination of whether the difference between the first frame rate and second frame rate is less than a second threshold (denoted as “threshold 2” in FIG. 4). In an event that the difference between the first frame rate and second frame rate is less than the second threshold, algorithm 400 may proceed from 440 to 450. Otherwise, in an event that the difference between the first frame rate and second frame rate is not less than the second threshold (e.g., greater than or equal to the second threshold), algorithm 400 may proceed from 440 to 410 to continue to monitor changes in the periodic timing control signals (and, hence, the frame rates) associated with the first image sensor and second image sensor.
see also Fig. 6 for 

if it is determined that the difference between the second frame rate and the first frame rate belongs to the large scale frame rate adjustment, using a first mode to transmit image data of the second frame; and
[0057] At 450, algorithm 400 may involve adjustment of one of the first frame rate and second frame rate to match the other of the first frame rate and second frame rate, so as to achieve synchronization, when the difference between the first frame rate and the second frame rate is within a range between the first threshold and the second threshold.
if it is determined that the difference between the second frame rate and the first frame rate belongs to the small scale frame rate adjustment, using a second mode to transmit image data of the second frame.



    PNG
    media_image1.png
    673
    511
    media_image1.png
    Greyscale

	Regarding claim 2, Chen discloses the control method of claim 1, wherein the first mode is selected from one of a plurality command modes, and the second mode is selected from another one of the plurality command modes.
		[0077] FIG. 10 depicts an example process 1000 pertaining to image frame synchronization for dynamic frame rate in dual-camera applications in accordance with an implementation of the present disclosure. Process 1000 may 

	Regarding claim 4, Chen discloses the control method of claim 1, wherein the first mode is selected from one of a plurality video modes, and the second mode is selected from another one of the plurality video modes.
	[0077] FIG. 10 depicts an example process 1000 pertaining to image frame synchronization for dynamic frame rate in dual-camera applications in accordance with an implementation of the present disclosure. Process 1000 may include one or more operations, actions, or functions as represented by one or more of blocks 1010 and 1020 as well as sub-blocks 1022, 1024 and 1026. Although illustrated as discrete blocks, various blocks of process 1000 may be divided into additional blocks, combined into fewer blocks, or eliminated, depending on the desired implementation. The blocks 
	
	Regarding claim 6, Chen discloses the control method of claim 1, wherein the first mode is a video mode, and the second mode is a command mode.
[0077] FIG. 10 depicts an example process 1000 pertaining to image frame synchronization for dynamic frame rate in dual-camera applications in accordance with an implementation of the present disclosure. Process 1000 may include one or more operations, actions, or functions as represented by one or more of blocks 1010 and 1020 as well as sub-blocks 1022, 1024 and 1026. Although illustrated as discrete blocks, various blocks of process 1000 may be divided into additional blocks, combined into fewer blocks, or eliminated, depending on the desired implementation. The blocks and sub-blocks of process 1000 may be performed in the order shown in FIG. 10 or in any other order, depending on the desired implementation. Process 1000 may be implemented by apparatus 200 and any variations and/or derivatives thereof. Process 1000 may be an example implementation of each of algorithm 400, scenario 500, algorithm 600, scenario 700 and scenario 800, whether partially or completely. Solely 

	Regarding claim 7, Chen discloses the control method of claim 6, wherein the step of transmitting the image data of the first frame to the integrated circuit comprises: using the command mode to transmit the image data of the first frame to the integrated circuit.
	[0077] FIG. 10 depicts an example process 1000 pertaining to image frame synchronization for dynamic frame rate in dual-camera applications in accordance with an implementation of the present disclosure. Process 1000 may include one or more operations, actions, or functions as represented by one or more of blocks 1010 and 1020 as well as sub-blocks 1022, 1024 and 1026. Although illustrated as discrete blocks, various blocks of process 1000 may be divided into additional blocks, combined into fewer blocks, or eliminated, depending on the desired implementation. The blocks and sub-blocks of process 1000 may be performed in the order shown in FIG. 10 or in any other order, depending on the desired implementation. Process 1000 may be implemented by apparatus 200 and any variations and/or derivatives thereof. Process 1000 may be an example implementation of each of algorithm 400, scenario 500, algorithm 600, scenario 700 and scenario 800, whether partially or completely. Solely for illustrative purposes and without limitation, process 1000 is described below in the context of apparatus 200. Process 1000 may begin at block 1010.

	Regarding claim 9, Chen discloses the control method of claim 1, wherein the first mode is a command mode, and the second mode is a video mode.
[0077] FIG. 10 depicts an example process 1000 pertaining to image frame synchronization for dynamic frame rate in dual-camera applications in accordance with an implementation of the present disclosure. Process 1000 may include one or more operations, actions, or functions as represented by one or more of blocks 1010 and 1020 as well as sub-blocks 1022, 1024 and 1026. Although illustrated as discrete blocks, various blocks of process 1000 may be divided into additional blocks, combined into fewer blocks, or eliminated, depending on the desired implementation. The blocks and sub-blocks of process 1000 may be performed in the order shown in FIG. 10 or in any other order, depending on the desired implementation. Process 1000 may be implemented by apparatus 200 and any variations and/or derivatives thereof. Process 1000 may be an example implementation of each of algorithm 400, scenario 500, algorithm 600, scenario 700 and scenario 800, whether partially or completely. Solely for illustrative purposes and without limitation, process 1000 is described below in the context of apparatus 200. Process 1000 may begin at block 1010.

	Regarding claim 10, Chen discloses the control method of claim 9, wherein the step of transmitting the image data of the first frame to the integrated circuit comprises:
	using the video mode to transmit the image data of the first frame to the integrated circuit.


	Regarding claim 12, Chen discloses a processor, configured to perform the steps of: 
	transmitting image data of a first frame to an integrated circuit, wherein the first frame corresponds to a first frame rate; 
[0042] Image processing circuit 238 may perform signal processing on the first data and second data from first image sensor 210 and second image sensor 220 to provide corresponding image frame(s) of one or more still images and/or one or more video images.

	determining a second frame rate of a second frame next to the first frame; 
[0055] At 430, algorithm 400 may involve determination of whether the difference between the first frame rate and second frame rate is greater than a first threshold (denoted as “threshold 1” in FIG. 4). In an event that the difference between the first frame rate and second frame rate is greater than the first threshold, algorithm 400 may proceed from 430 to 440. Otherwise, in an event that the difference between the first frame rate and second frame rate is not greater than the first threshold (e.g., less than or equal to the first threshold), algorithm 400 may proceed from 430 to 410 to continue to monitor changes in the periodic timing control signals (and, hence, the frame rates) associated with the first image sensor and second image sensor.



	determining if a difference between the second frame rate and the first frame rate belongs to a large scale frame rate adjustment or a small scale frame rate adjustment;
 [0055] At 430, algorithm 400 may involve determination of whether the difference between the first frame rate and second frame rate is greater than a first threshold (denoted as “threshold 1” in FIG. 4). In an event that the difference between the first frame rate and second frame rate is greater than the first threshold, algorithm 400 may proceed from 430 to 440. Otherwise, in an event that the difference between the first frame rate and second frame rate is not greater than the first threshold (e.g., less than or equal to the first threshold), algorithm 400 may proceed from 430 to 410 to continue to monitor changes in the periodic timing control signals (and, hence, the frame rates) associated with the first image sensor and second image sensor.
[0056] At 440, algorithm 400 may involve determination of whether the difference between the first frame rate and second frame rate is less than a second threshold (denoted as “threshold 2” in FIG. 4). In an event that the difference between the first frame rate and second frame rate is less than the second threshold, algorithm 400 may proceed from 440 to 450. Otherwise, in an event that the difference between the first frame rate and second frame rate is not less than the second threshold (e.g., greater than or equal to the second threshold), algorithm 400 may proceed from 440 to 410 to continue to monitor changes in the periodic timing control signals (and, hence, the frame rates) associated with the first image sensor and second image sensor.
see also Fig. 6 for 

	if it is determined that the difference between the second frame rate and the first frame rate belongs to the large scale frame rate adjustment, using a first mode to transmit image data of the second frame; and
 [0057] At 450, algorithm 400 may involve adjustment of one of the first frame rate and second frame rate to match the other of the first frame rate and second frame rate, so as to achieve synchronization, when the difference between the first frame rate and the second frame rate is within a range between the first threshold and the second threshold.


	if it is determined that the difference between the second frame rate and the first frame rate belongs to the small scale frame rate adjustment, using a second mode to transmit image data of the second frame.
 [0057] At 450, algorithm 400 may involve adjustment of one of the first frame rate and second frame rate to match the other of the first frame rate and second frame rate, so as to achieve synchronization, when the difference between the first frame rate and the second frame rate is within a range between the first threshold and the second threshold.

    PNG
    media_image1.png
    673
    511
    media_image1.png
    Greyscale


	Regarding claim 13, Chen discloses the processor of claim 12, wherein the first mode is selected from one of a plurality command modes, and the second mode is selected from another one of the plurality command modes.


	Regarding claim 14, Chen discloses the processor method of claim 12, wherein the first mode is selected from one of a plurality video modes, and the second mode is selected from another one of the plurality video modes.
	[0077] FIG. 10 depicts an example process 1000 pertaining to image frame synchronization for dynamic frame rate in dual-camera applications in accordance with an implementation of the present disclosure. Process 1000 may include one or more operations, actions, or functions as represented by one or more of blocks 1010 and 1020 as well as sub-blocks 1022, 1024 and 1026. Although illustrated as discrete .

Allowable Subject Matter
Claim 15 is allowed.
Claims 3, 5, 8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422